Citation Nr: 1724989	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-20 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating excess of 30 percent for right hip total replacement with internal derangement.

2.  Entitlement to a rating excess of 10 percent prior to April 22, 2013, and in excess of 30 from June 1, 2014 for right knee internal derangement.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1979, with an earlier period of service in a service academy from June 1964 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a Board hearing in his June 2014 VA Form 9.  However, after it was scheduled for June 2017, he withdrew the request for a hearing.


FINDING OF FACT

Prior to the promulgation of a decision by the Board in the present appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to a rating excess of 30 percent for right hip total replacement with internal derangement and entitlement to a rating excess of 10 percent prior to April 22, 2013, and in excess of 30 from June 1, 2014 for right knee internal derangement.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

A written withdrawal of the appeal of the issues of entitlement to a rating excess of 30 percent for right hip total replacement with internal derangement and entitlement to a rating excess of 10 percent prior to April 22, 2013, and in excess of 30 from June 1, 2014 for right knee internal derangement was received by VA in June 2017 after the certification of the appeal.  This was prior to promulgation of a decision by the Board.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning these claims.  See 38 U.S.C.A. § 7105(d)(5).  Accordingly, the Board will dismiss the appeal of these claims.  


ORDER

The appeal is dismissed.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


